                 MEMO
                 Case    ENDORSED
                      1:17-cr-00274-ALC Document 44 Filed 08/31/20 Page 1 of 1




                                     KOEHLER            &     ISAACS LLP
                                               ATTORNEYS AT LAW
                                           61BROADWAY, 25TH FLOOR
RICHARD J. KOEHLER                                                                                     OF COUNSEL
STEVEN ISAACS                                  NEW YORK, NY 10006
                                                                                                 RAYMOND J. AAB
  ________                            Tel: (917) 551-1300 Fax: (917) 551-0030
                                                                                                   JESSICA SALLES
                                                 www.koehler-isaacs.com
JEANNETTE BALDASARRE                                                                              BARRY WASHOR
A.JAMES BELL
                                           Error! Not a valid embedded object.
LIAM L. CASTRO
RENA C. DAWSON                                                                               WRITER’S DIRECT DIAL
CYNTHIA DEVASIA                                                                                       (917) 551-1317
GABRIEL GREENBERG
TALIA HAYNES
DAVID KIRSCH
MERCEDES M. MALDONADO
FELICIA PINTO
ANDREW ROWE
JULIE PEARLMAN SCHATZ
ANN SCHNEIDER
STEPHANIE SWINTON
PETER C. TROXLER
HOWARD G. WIEN
                                                                                                      8/31/20
                                                                          August 28, 2020

          Hon. Andrew L. Carter
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                                Re: Re: United States v. Lionel Moore, 17Cr274

          Dear Judge Carter,

                As the Court is aware I represented Mr. Moore in the above matter and
          acknowledge receipt of his application for compassionate release.

                  Please receive this letter as my request seeking appoint pursuant to the Criminal
          Justice Act to represent him on his application. With the permission of the Court, I also
          seek to adopt his application and will file any supporting documentation in a
          supplemental submission.

          Thank you in advance for your consideration.


          By: ___________________
               A. James Bell, Esq.
                                                                                            8/31/20
